Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wexler US PGPub: US 2017/0061200 A1 Mar. 2, 2017 and in view of 
Matsunaga US PGPub: US 2017/0311863 A1 Nov. 2, 2017.

Regarding claim 1, Wexler discloses,

an image forming apparatus (an apparatus 110 – Figs. 1A/110, 1B/110, 7/220, paragraphs 0032, 0083, 0128. Monitoring an object or person captured by an image sensor 220 may include tracking movement of the object across the fields of view of the plurality of image sensors 220 – paragraph 0133. An apparatus 110 include an image sensor system for capturing real-time image data –paragraph 0088. The images may include the face(s) of the one or more person, including the facial expression(s). In system 2900, wearable apparatus 110 is shown with a field-of-view that includes person (or persons) 2901. The images may include the face(s) of the one or more person, including the facial expression(s). Any of the person or persons in view of user 100 may have any number of facial expressions, such as a smile, a frown, or pursed lips. The facial expressions may correlate to emotional states, such as happy 2910, sad 2911, indifferent 2912, etc., - paragraph 0271) comprising: 

an imaging device that captures a user facial image and a reference facial image (a plurality of images captured from the environment of user 100 to determine different parameters related to capturing subsequent images - paragraphs 0107, 0124.
Monitoring an object or person captured by an image sensor 220 may include tracking movement of the object across the fields of view of the plurality of image sensors 220 – paragraph 0133.
Behavior identification module 1730 may identify that certain image(s) may depict that user 100 is visiting an event venue - e.g., a concert hall, a restaurant, a shopping mall, a coffee shop, etc. In another example, behavior identification module 1730 may identify that certain image(s) may depict that user 100 is meeting a friend or family member, watching TV, working before a computer, driving, walking to work, etc., – Fig. 19A/1916, paragraph 0176.
An image 3395 that includes an image of person 3305, including face 3306 – Fig. 33C/3395, paragraph 0320) used for determining a change in a facial expression (a user may be occupied by a certain task, for example, typing on a laptop, while image sensor 220 remains oriented in a particular direction and continuously monitors a portion of each image from a series of images to detect a trigger or other event. For example, image sensor 210 may be oriented towards a piece of laboratory equipment and monitoring module 603 may be configured to monitor a status light on the laboratory equipment for a change in status, while the user's attention is otherwise occupied - paragraph 0132); 

a processor (processor 210, paragraph 0107) that determines an emotion in the user facial image based on an amount of the change in the facial expression from the reference facial image (wearable apparatus 110 may capture and analyze images to determine: the emotional state (e.g., friendliness) of a person in the wearer's environment, the emotional environment of the wearer, and so forth. For example, wearable apparatus 110 may analyze images to count smiles and recognize facial expressions in order to arrive at data representing the emotional state of a person. The emotional environment is a measure of feelings, whether good, bad, or neutral. In some embodiments, wearable apparatus 110 may determine the emotional environment of the wearer by determining identities, facial expressions, and/or emotional states of people in the wearer's environment - paragraphs 0267, 0268, 0271. The captured image or images and analyze the image or images to determine an emotional environment of user 100, facial expressions of a person or persons in the image or images, an emotional state of a person in the image or images, an identity of a person or persons in the one or more images, etc. Analysis module 3002 may use facial detection and recognition to determine the mood (e.g., emotional state) of one or more persons in the captured one or more images – paragraph 0283. The wearable apparatus 110 may use facial recognition algorithms to determine the degree of a smile or the number of times a person smiles within a predetermined time period (e.g., 1, 5, 10, 30 seconds, etc.). Wearable apparatus 110 may be further configured to classify the analyzed facial expression, such as happy 2910, sad 2911, or indifferent 2912. In some examples, wearable apparatus 110 may determine a friendliness level based on the identified facial expression – paragraphs 0272, 0280), and 

performs message support corresponding to the emotion in the user facial image (the recommendation may include an image of the recommended food item, the name of the recommended food item, or other indication of the recommended food item that can be displayed on display 260 of computing device 120 - paragraph 0173.

The content selection module 1750 may select at least one content item based on the information determined in step 1918. If the user 100 visits a concert hall – e.g., displaying the music CD image and/or purchase information on display 260. If the user 100 visits a restaurant, content selection 1750 selects a food item on the restaurant menu to be provided to user as a recommendation based on the food preference.  Select a coupon to be provided to user 100 prior to or upon the user's arrival of the coffee shop– Fig. 19A/1620, paragraph 0178); and 

a user interface that detects an input operation by a user (apparatus 110 includes a function button 430 for enabling user 100 to provide input to apparatus 110 – paragraphs 0102, 0219, 0229) without delay in setting a printing condition when a print job is executed in response to a request made by the user (based on the identified image(s), information determination module 1740 may determine the food preference of user 100. For example, if the number of images of burgers is more than other types of food, then it may indicate that user 100 prefers burger. In another example, if images of salads were captured more frequently and/or more recently, then it may indicate that user 100 prefers salad. The recommendation may include an image of the recommended food item, the name of the recommended food item, or other indication of the recommended food item that can be displayed on display 260 of computing device 120 - paragraph 0173), 

but, does not disclose, wherein the processor obtains the reference facial image captured by the imaging device at a time point when the user interface detects the input operation without delay and the facial expression is assumed to be a reference for the change in the facial expression.

Matsunaga teaches, an emotion estimation device includes, an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature (ABSTRACT, Figs. 1/130, 3, paragraph 0026).

The facial expression is classified into seven kinds including “straight face”, “happiness”, “anger”, “disgust”, “surprise”, “fear”, and “sadness” (paragraph 0034).

The main expression change detector 130 reads the time-series data from the storage 12 to check whether the main expression having the score matched with the above definition exists. The main expression change detector 130 outputs information indicating whether the main expression is detected and information indicating whether the kind of the main expression changes in the estimation target period (when the main expression can be detected) as the detection result – e.g., change from “straight face” to “happiness” (paragraphs 0041, 0042).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identifying a person in an environment of a user of Wexler (Wexler, an apparatus 110 – Figs. 1A/110, 1B/110, 7/220, paragraphs 0032, 0083, 0128, 0271), wherein the system of Wexler, would have incorporated an emotion estimation device and method of Matsunaga (Matsunaga, ABSTRACT, ABSTRACT, Figs. 1/130, 3, paragraphs 0026, 0034, 0041) for accurately estimate the person's emotion based on the facial expression recognized from the image, as what is called a poker face or an artificial smile shows, a real intention – real emotion – is not always appears on a face (Matsunaga, paragraphs 0005, 0006).

Regarding claim 2, Wexler discloses,

the image forming apparatus according to claim 1, wherein the printing condition includes a plurality of setting items, and any one of the setting items is a specific setting item determined in advance for which the input operation made by the user does not delay (based on the identified image(s), information determination module 1740 may determine the food preference of user 100. For example, if the number of images of burgers is more than other types of food, then it may indicate that user 100 prefers burger. In another example, if images of salads were captured more frequently and/or more recently, then it may indicate that user 100 prefers salad. The recommendation may include an image of the recommended food item, the name of the recommended food item, or other indication of the recommended food item that can be displayed on display 260 of computing device 120 - paragraph 0173), and 

the user interface detects an operation for the specific setting item as the input operation made by the user without delay (the recommendation may also include a review of one or more food items, a coupon acceptable by the restaurant, or other information relating to the recommended food item, the food preference, or the restaurant – paragraph 0173).

Regarding claim 10, Wexler discloses,

the image forming apparatus according to claim 1, further comprising: a counter (analysis module 3002 – Fig. 30/3002, paragraph 0284) that counts a time interval from when one input operation is received until when another input operation is received, wherein in a case where the time interval from when the one input operation is received until when the other input operation is received is lower than a threshold value, the user interface detects the input operation as the input operation made by the user without delay (analysis module 3002 may detect a number of times a person smiles, frowns, yawns, etc. within a predetermined time. A threshold may be set, such that if the number of smiles, for example, exceeds a predetermined value, a friendliness level of the person increases. Likewise, if the number of frowns exceeds a predetermined value, an unlikability level may increase and/or a friendliness level may decrease. The analysis module 3002 may use the friendliness level - or unlikability level, or other determined mood levels - to classify the emotional state of the person – paragraph 0284).

Regarding claim 11, Wexler discloses all the claimed features,

but, does not disclose, the image forming apparatus according to claim 1, wherein the processor extracts a facial feature point that characterizes the reference facial image and a facial feature point that characterizes the user facial image, and calculates a feature amount corresponding to a positional relationship between the facial feature point that characterizes the reference facial image and the facial feature point that characterizes the user facial image, and the amount of the change in the facial expression is the feature amount corresponding to the positional relationship.

Matsunaga teaches, an emotion estimation device includes, an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature (ABSTRACT, Figs. 1/130, 3, paragraph 0026).

The facial expression is classified into seven kinds including “straight face”, “happiness”, “anger”, “disgust”, “surprise”, “fear”, and “sadness” (paragraph 0034).

The main expression change detector 130 reads the time-series data from the storage 12 to check whether the main expression having the score matched with the above definition exists. The main expression change detector 130 outputs information indicating whether the main expression is detected and information indicating whether the kind of the main expression changes in the estimation target period (when the main expression can be detected) as the detection result – e.g., change from “straight face” to “happiness” (paragraphs 0041, 0042).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identifying a person in an environment of a user of Wexler (Wexler, an apparatus 110 – Figs. 1A/110, 1B/110, 7/220, paragraphs 0032, 0083, 0128, 0271), wherein the system of Wexler, would have incorporated an emotion estimation device and method of Matsunaga (Matsunaga, ABSTRACT, ABSTRACT, Figs. 1/130, 3, paragraphs 0026, 0034, 0041) for accurately estimate the person's emotion based on the facial expression recognized from the image, as what is called a poker face or an artificial smile shows, a real intention – real emotion – is not always appears on a face (Matsunaga, paragraphs 0005, 0006).
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 4 – 8 and 13, 14 are also objected due to their dependency on objected claims 3 and 12 respectively.

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.

Uchida US PGPub: US 2016/0196575 A1 Jul. 7, 2016.
The distance image analysis unit 110 detects a customer's action in this example, it may detect a customer's facial expression – e.g., pleasure, surprise etc., heart rate and the like based on the distance image and present the promotion information in accordance with the facial expression or heart rate (paragraph 0042).

Aubrey US PG 2013/0110666 A1 May 2, 2013.
An interactive retail system, where body language and/or facial expressions with respect to a customer's attention to certain products can be captured and used to determine customer preferences (paragraph 0009).

Gates US Patent: US 9,716,599 B1 Jul. 25, 2017.
The client application may monitor visual cues (e.g., facial expressions and gestures) associated with the end user, detect suspicious activity performed by the end user based on the visual cues, and in response to detecting suspicious activity may perform mitigating actions to prevent the transmission of sensitive information such as alerting human resources personnel or requiring authorization prior to sending information to locations outside of the secure network (ABSTRACT, column 1, lines 16 - 22). 
The malicious activity filter may be satisfied if the end user has displayed or expressed anger or frustration or frightened, or anxious mood or overly excited or overly happy, as determined by applying facial expression and mood detection techniques to the images (Figs. 2A – 3C, column 12, lines 1 – 8).

Deng: US PGPub: US 2018/0308114 A1 Oct. 25, 2018.
Recognition model: by extracting a key frame from the facial video images and constructing facial key points, features of the key points are extracted; by learning the video of a large amount of users during viewing a product, a training set template base corresponding to each recommendation degree interval is established, as a recommendation degree recognition model, according to facial expression and emotion change information and product viewing time information (paragraphs 0047, 0064).

Yang US PGPub: US 2018/0122096 A1 May. 3, 2018.
The processor 140 may input the recognized facial expression and heartbeat features into a support vector machines SVM emotion classifier for emotion classification so as to accordingly suggest other types of merchandises on a basis of the preference level of the user on the first apparel (paragraph 0054).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642